NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 14 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GRANT VALENCIA,                                 No. 20-55245

                Plaintiff-Appellant,            D.C. No. 2:19-cv-00471-GW-GJS

 v.
                                                MEMORANDUM*
COUNTY OF LOS ANGELES,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                    George H. Wu, District Judge, Presiding

                             Submitted June 9, 2021**
                               Pasadena, California

Before: GRABER, CALLAHAN, and FORREST, Circuit Judges.

      Grant Valencia (“Valencia” or “Plaintiff”) appeals from the district court’s

order granting the County of Los Angeles’ (“the County” or “Defendant”) motion




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for summary judgment.1 We have jurisdiction under 28 U.S.C. § 1291 and affirm.

We review the district court’s grant of summary judgment de novo. Furnace v.

Sullivan, 705 F.3d 1021, 1026 (9th Cir. 2013).

      1.     The district court correctly held that former sheriff’s deputy Kenneth

Collins was not “act[ing] within the scope of his employment when he recruited

Plaintiff to his scheme and engaged in the illegal transport of controlled

substances.” Valencia asserts that there is a genuine dispute of material fact as to

whether he agreed to participate in the scheme because he trusted Collins due to

the relationship they fostered when Collins mentored him at the Emerging Leaders

Academy (the “ELA”), the significance being that Collins may have been acting in

the scope of his employment when he taught and mentored students as a sheriff’s

deputy at the ELA. However, such a factual dispute is not material. See Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986) (“Only disputes over facts that

might affect the outcome of the suit under the governing law will properly preclude

the entry of summary judgment.”). The issue is whether Collins was acting within

the scope of his employment when committing the act that allegedly caused an

injury to Valencia. See Cal. Gov’t Code § 815.2. Here, the relevant act occurred

when Collins asked Valencia to participate in the illegal scheme that led to


1
      Because the parties are familiar with the facts, we restate only those
necessary to explain our decision.


                                          2
Valencia’s arrest. Collins was not acting within the scope of his employment as a

sheriff’s deputy when he asked Valencia to be a part of the illegal scheme, years

after both he and Valencia were no longer involved in the ELA, and where Collins

initially re-established contact with Valencia on a personal basis by asking

Valencia to get involved with Collins’ life-coaching business, a private business

endeavor.

      2.     The district court correctly held that “the undisputed facts are

insufficient as a matter of law to establish a claim for negligent supervision or

retention.” No genuine dispute of material fact exists as to whether the County

adequately investigated civilian theft complaints against Collins. Out of six

complaints lodged against Collins, Valencia alleges that the County inadequately

investigated two. For a 2008 complaint, Valencia simply points out that it resulted

in no determination, but does not explain why the investigation was inadequate.

For the other investigation into a 2014 complaint, the record shows that the

sheriff’s department contacted the complainant and his attorney multiple times to

collect evidence, but neither followed through to provide it. On this record, there

is no genuine dispute of material fact regarding the adequacy of either

investigation.

      We also agree with the district court that “Collins’ alleged propensity for

stealing money from civilians has little relation to his ultimate act of recruiting


                                           3
Plaintiff for an illegal drug transportation operation.” We see no reason why the

County should have foreseen, due to the theft complaints, that Collins would one

day recruit someone like Valencia for a drug-running scheme and therefore should

not have retained Collins. As the district court explained, “[l]iability is based upon

the facts that the employer knew or should have known that hiring the employee

created a particular risk or hazard and that particular harm materializes,” quoting

Doe v. Capital Cities, 50 Cal. App. 4th 1038, 1054 (1996) (emphases added and

citation omitted). The district court correctly concluded that “the hazard that

Defendant[] [is] charged to have had reason to suspect [its] employment of Collins

created—the risk of theft—is not similar to the harm that actually occurred—

Collins’ recruitment of Plaintiff into his illegal scheme to transport drugs.”

      3.     Finally, the district court properly rejected the Monell claim. As

noted, there is neither a genuine dispute of material fact regarding the adequacy of

the investigations into Collins, nor the requisite connection between Collins’

alleged propensity to steal money and his involvement in the transportation of

drugs. Because the County did not injure Valencia by its investigations of the

complaints against Collins, or by its retention of Collins, Valencia was not injured

by the “execution of a government’s policy or custom.” Monell v. Dep’t of Soc.

Servs., 436 U.S. 658, 694 (1978).

      AFFIRMED.


                                          4